DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 31, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinberg-Shapira (US 2015/0011842 A1). 
As to claim 1, Steinberg-Shapira discloses a system [100 on FIG. 2] for processing audio [paragraph 0007], the system comprising: 
one or more audio sensors [Speech sensor 102 on FIG. 2] included in a wearable apparatus [paragraph 0040]; and 
at least one processing unit [Processing Unit 104 on FIG. 2] configured to: capture audio data from an environment of a wearer of the wearable apparatus [Stimulator 103 on Fig.2] using the one or more audio sensors [The processing unit is configured to process the speech-related signals and to identify in real time the stuttering events, modes and their severity. Stuttering types may be selected from, but not limited to prolongation, repetition, blocking and stress. paragraph 0045]; 
analyze the audio data to detect a repetition in the audio data, the repetition comprises a first occurrence of a repeated element followed by one or more successive occurrences of the repeated element [The analysis performs segmentation of the speech signal and parameterization of the segments obtained. The parameters are constituted by the frequency of the vocal tone and the frequencies and amplitudes of the formants Feature vectors containing sequences of parameter values are subjected to correlation analysis and used as training material for some intelligent algorithms as rough sets and neural networks. paragraphs 0069-0070]; 
analyze the audio data to determine whether the repetition is meaningful [The stuttering detection program is further configured to identify stuttering severity. paragraph 0072]; 
The stuttering detection program may further be configured to identify stuttering level. paragraph 0072]; and 
when the repetition is meaningless and all of the one or more successive occurrences of the repeated element were produced by the wearer, provide a feedback to a user [The stimulation generation program is configured to provide default rules for negative feedback stimulation. The stimulation generation program is further configured to allow the speech therapist to define stimulation rules. paragraph 0077].  

As to claim 3, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to determine whether the repetition is socially acceptable [paragraph 0003]; and 
when the repetition is not socially acceptable, the repetition is meaningless and all of the one or more successive occurrences of the repeated element were produced by the wearer, provide a feedback to the user [paragraph 0077].  
As to claim 4, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to provide a feedback to the user when the repetition is meaningless, the first occurrence of a repeated element was produced by the wearer, and all of the one or more successive occurrences of the repeated element were produced by the wearer [paragraph 0077].   

As to claim 5, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to count a number of occurrences of the repeated element in the repetition [paragraphs 0069-0070]; and 
when the repetition is meaningless, the number of occurrences of the repeated element exceeds a particular threshold and all of the one or more successive occurrences of the repeated element were produced by the wearer, provide a feedback to the user [paragraph 0077].  


when the repetition is meaningless, the time length of the one or more successive occurrences exceeds a particular threshold, and all of the one or more successive occurrences of the repeated element were produced by the wearer, provide a feedback to the user [paragraph 0077].  

As to claim 7, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to determine that the repeated element is a sentence [paragraph 0078]; and 
when the repetition is meaningless, the repeated element is a sentence, and all of the one or more successive occurrences of the repeated element were produced by the wearer, provide a feedback to the user [paragraph 0077].  

As to claim 8, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to determine that the repeated element is a phrase [paragraph 0078]; and 
when the repetition is meaningless, the repeated element is a phrase, and all of the one or more successive occurrences of the repeated element were produced by the wearer, provide a feedback to the user [paragraph 0077].  


when the repetition is meaningless, the repeated element is a word, and all of the one or more successive occurrences of the repeated element were produced by the wearer, provide a feedback to the user [paragraph 0077].  

As to claim 10, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to measure a time length of the one or more successive occurrences [paragraph 0078]; and 
control the intensity of the feedback based on the measured time length [paragraph 0078].  

As to claim 11, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to select the content of the feedback based on the type of the repeated element [paragraph 0078].  

As to claim 12, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: after providing the feedback, identify additional occurrences of the repeated element [paragraph 0076]; and  
after at least a selected minimal number of additional repetitions of the repeated element are identified, provide an additional feedback to the user [paragraph 0077].   


generate a report based on the aggregated information, the report comprises statistical information related to the one or more identified properties [paragraph 0077].  

As to claim 14, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to obtain prosodic information associated with speech rhythm, and control the nature of the feedback based on the prosodic information [paragraph 0072]. 

As to claim 15, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to obtain prosodic information associated with speech tempo [paragraph 0004]; and 
control the nature of the feedback based on the prosodic information [paragraph 0072].  

As to claim 16, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to obtain prosodic information associated with pitch of voice [paragraph 0072]; and 
control the nature of the feedback based on the prosodic information [paragraph 0072].  


control the nature of the feedback based on the prosodic information [paragraph 0072].  

As to claim 18, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the audio data to obtain prosodic information associated with intonation of voice [paragraph 0072]; and 
control the nature of the feedback based on the prosodic information [paragraph 0072].  

As to claim 19, Steinberg-Shapira discloses a non-transitory computer readable medium storing data and computer implementable instructions [paragraph 0009] for carrying out a method for processing audio, the method comprising: 
obtaining audio data captured by one or more audio sensors included in a wearable apparatus from an environment of a wearer of the wearable apparatus [The processing unit is configured to process the speech-related signals and to identify in real time the stuttering events, modes and their severity. Stuttering types may be selected from, but not limited to prolongation, repetition, blocking and stress. paragraph 0045]; 
analyzing the audio data to detect a repetition in the audio data, the repetition comprises a first occurrence of a repeated element followed by one or more successive occurrences of the repeated element [The analysis performs segmentation of the speech signal and parameterization of the segments obtained. The parameters are constituted by the frequency of the vocal tone and the frequencies and amplitudes of the formants Feature  paragraphs 0069-0070]; 
analyzing the audio data to determine whether the repetition is meaningful [The stuttering detection program is further configured to identify stuttering severity. paragraph 0072]; 
analyzing the audio data to determine which of the one or more successive occurrences of the repeated element were produced by the wearer [The stuttering detection program may further be configured to identify stuttering level. paragraph 0072]; and 
when the repetition is meaningless and all of the one or more successive occurrences of the repeated element were produced by the wearer, providing a feedback to a user [The stimulation generation program is configured to provide default rules for negative feedback stimulation. The stimulation generation program is further configured to allow the speech therapist to define stimulation rules. paragraph 0077].  

As to claim 20, Steinberg-Shapira discloses a method for processing audio [paragraph 0001], the method comprising: 
obtaining audio data captured by one or more audio sensors included in a wearable apparatus from an environment of a wearer of the wearable apparatus [The processing unit is configured to process the speech-related signals and to identify in real time the stuttering events, modes and their severity. Stuttering types may be selected from, but not limited to prolongation, repetition, blocking and stress. paragraph 0045];  
The analysis performs segmentation of the speech signal and parameterization of the segments obtained. The parameters are constituted by the frequency of the vocal tone and the frequencies and amplitudes of the formants Feature vectors containing sequences of parameter values are subjected to correlation analysis and used as training material for some intelligent algorithms as rough sets and neural networks. paragraphs 0069-0070]; 
analyzing the audio data to determine whether the repetition is meaningful [The stuttering detection program is further configured to identify stuttering severity. paragraph 0072]; 
analyzing the audio data to determine which of the one or more successive occurrences of the repeated element were produced by the wearer [The stuttering detection program may further be configured to identify stuttering level. paragraph 0072]; and 
when the repetition is meaningless and all of the one or more successive occurrences of the repeated element were produced by the wearer, providing a feedback to a user [The stimulation generation program is configured to provide default rules for negative feedback stimulation. The stimulation generation program is further configured to allow the speech therapist to define stimulation rules. paragraph 0077].










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg-Shapira in view of Vasilevsky (US 8,326,338 B1) .
As to claim 2, Steinberg-Shapira discloses the system of claim 1, wherein the at least one processing unit is further configured to: analyze the obtained information to determine whether the repetition is meaningful [The stuttering detection program is further configured to identify stuttering severity. paragraph 0072]. 
Steinberg-Shapira fails to disclose analyze the audio data to obtained textual information.
However, Vasilevsky teaches analyze the audio data to obtained textual information [column 5, lines 39-40].
Steinberg-Shapira and Vasilevsky are analogous because they are all directed to audio processing. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the voice to text converter taught by Vasilevsky in a speaker stutter analyzer such as that of Steinberg-Shapira as suggested by Vasilevsky, for the obvious purpose of calculating various speech defects, if identified, can be removed, particularly to shorten the chunks, without affecting the information transmitted, by combining prior art elements according to known methods to yield predictable results.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
March 12, 2021